DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation “a set of attachment means” in lines 2 and 3.  This limitation renders the claim indefinite because it is unclear as to whether this is the ‘set of attachment means’ previously introduced in claim one or a different one altogether.  Please revise.
Claims 2-4, 6-8, 10 and 12-15 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr (EP244656 A2) alone.
Regarding claims 1, 8-11, Behr discloses a preassembly system comprising a support arrangement [vessel deck 430 and the items on it] and a plurality of identical tower structures [300] each having a mean diameter, D, a height, H, and H/D and wherein said plurality of tower structures are vertically oriented and placed on the support arrangement during preassembly and/or storage [Figures 23 & 29], the support arrangement comprising a set of attachments means [120] for each tower structure, said attachment means being configured for positioning said plurality of tower structures vertically oriented with a mutual distance between closest neighboring towers, a, wherein the ratio a/D is below 2.3 in order to reduce loads on the plurality of tower structures due to Vortex shedding while being secured to the preassembly system [attachement means are ‘configured’ to be placed in any number of positions across the deck of the vessel Figures 23 & 29].
Although Behr is silent as to the specific spacing between the towers, it would have been obvious to one of ordinary skill in the art to position the towers spaced according to the claimed rations since the tower positions are capable of being nearly anywhere along the vessel deck and the appropriate positioning of them would be determined by a number of design choice factors including vessel balance as a whole, how many towers, other equipment on the deck, the location/reach of the cranes, etc.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 3 and 13, Behr further discloses the attachment means are configured such that the distance between attachment means within a set of attachment means is adjustable [via pins 100 and holes 131; Figure 9].
Regarding claim 4, Behr further discloses the support arrangement comprises a frame [120], wherein the attachment means are attached to the frame [Figures 6-10 & 24-28].
Regarding claim 5, Behr further discloses the frame comprises a plurality of sub-frames [122], and wherein each sub-frame comprising a set of attachment means [Figures 24-28], and wherein each sub-frame is free of other sub-frames of the plurality of sub-frames [each set has own space on frame].
Regarding claims 6 and 13, Behr further discloses the attachments means are arranged in at least one row [Figures 23 & 29].
Regarding claims 7 and 15, Behr further discloses the attachments means are arranged in a matrix comprising at least two parallel rows [Figure 23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619